NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



In the Interest of L.J.M., M.M., and         )
D.M., children.                              )
                                             )
                                             )
M.W.,                                        )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-3836
                                             )
DEPARTMENT OF CHILDREN AND                   )
FAMILIES and GUARDIAN AD LITEM               )
PROGRAM,                                     )
                                             )
              Appellees.                     )
                                             )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Caroline Tesche Arkin,
Judge.

Charalampos G. Demosthenous of The
Demosthenous Law Firm, Tampa, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Mary Soorus, Assistant
Attorney General, Tampa, for Appellee
Department of Children and Families.

David P. Krupski, Sanford, and Rachael
Curran, Gulfport, for Appellee Guardian ad
Litem Program.
PER CURIAM.


           Affirmed.


CASANUEVA, VILLANTI, and MORRIS, JJ., Concur.




                                   -2-